                                                               JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION



ARTHUR GARCIA,                          No. CV 17-00814-GW (DFM)

         Petitioner,                    JUDGMENT

             v.

RAYMOND MADDEN, Warden,

         Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied and this action dismissed
with prejudice.



Date: December 6, 2019                   ___________________________
                                         GEORGE H. WU
                                         United States District Judge
